Citation Nr: 1829388	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-28 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, claimed as due to exposure to contaminated water at Camp Lejeune or adjacent camps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1973, and from January 1991 to July 1991.  This appeal is before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Buffalo, New York RO has jurisdiction of the current appeal.  

The Veteran testified at an August 2016 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO, in pertinent part, denied reopening of the Veteran's claim for service connection for non-Hodgkin's lymphoma; the Veteran did not appeal the May 2010 rating decision, and no evidence was received within one year of that rating decision.

2.  The evidence associated with the claims file subsequent to the May 2010 final denial not cumulative, and addresses an alternative theory of entitlement to service connection, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for non-Hodgkin's lymphoma.

3.  The Veteran was not exposed to contaminated water at Camp Lejeune or Camp Geiger, and non-Hodgkin's lymphoma is not otherwise related to service.



CONCLUSIONS OF LAW

1.  The May 2010 rating decision, which denied reopening of the Veteran's claim for service connection for non-Hodgkin's lymphoma, became final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the final May 2010 rating decision is new and material, and the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a non-Hodgkin's lymphoma, claimed as a result of exposure to contaminated water at Camp Lejeune or adjacent camps, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection for Non-Hodgkin's Lymphoma

The Veteran seeks to reopen his claim for service connection for non-Hodgkin's lymphoma.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. 

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim for service connection for non-Hodgkin's lymphoma was denied in May 2010 on the basis that there was no new and material evidence.  Originally, in a May 2004 rating decision, service connection was denied as due to Agent Orange, as due to undiagnosed illness due to service in Southwest Asia, and on a direct basis as there was no evidence of this condition in service.  The Veteran did not appeal the May 2010 rating decision, and no evidence was received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c).  Accordingly, the May 2010 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that there is a sufficient evidentiary basis to reopen the claim for service connection for non-Hodgkin's lymphoma.  New evidence received since the last final denial in May 2010 includes the Veteran's assertions that his non-Hodgkin's lymphoma is a result of exposure to contaminated water at Camp Lejeune or adjacent camps.  The credibility of this evidence is presumed for the purpose of reopening the service connection claim.  Justus, 3 Vet. App. at 513.  The Board also finds this evidence to be material because it addresses an alternative theory of entitlement to service connection.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for non-Hodgkin's lymphoma is reopened.

Service Connection for Non-Hodgkin's Lymphoma

The Veteran seeks service connection for non-Hodgkin's lymphoma.  Specifically, he asserts that his non-Hodgkin's lymphoma is related to exposure to contaminated water during service at Camp Lejeune and Camp Geiger.  The Veteran has not raised any other theory of entitlement to service connection.  He has not alleged, and the record does not otherwise reflect, that his non-Hodgkin's lymphoma started in service or manifested to a compensable degree within one year of service separation.  As such, the Board will only address the theory of whether service connection is related to the claimed in-service exposure to contaminated water at Camp Lejeune and Camp Geiger.  The record reflects that the Veteran has been diagnosed with non-Hodgkin's lymphoma.  See, e.g., April 2014 VA treatment record. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Regarding the Veteran's assertion that his disability was due to the claimed in-service exposure to water contamination while he was stationed at Camp Lejeune, the Board notes that service connection may also be proven by presumption.  Effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987 shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7).  If a Veteran served on Camp Lejeune during the time frame specified, certain diseases including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(f).  The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(7)(ii).

In an April 2013 statement, the Veteran asserted that his non-Hodgkin's lymphoma was caused by contaminated water at Camp Lejeune.  In his May 2014 notice of disagreement and August 2014 statement attached to VA Form 9, the Veteran advanced that, as part of basic training, he left Parris Island and went to Camp Lejeune and Camp Geiger for infantry training.  He indicated that Camp Geiger was a part of Camp Lejeune, and that he stayed in the barracks on Camp Lejeune while training at Camp Geiger.  He also indicated that, after the training phase on Camp Lejeune, he returned to Parris Island and finished basic training there.  See also August 2016 Board hearing transcript. 

The Board finds that the evidence weighs against a finding that the Veteran was exposed to contaminated water at Camp Lejeune or Camp Geiger, or that the Veteran's non-Hodgkin's lymphoma is otherwise related to service.  As an initial matter, there is no evidence in the record relating the Veteran's non-Hodgkin's lymphoma to service other than the Veteran's statements that he was exposed to contaminated water at Camp Lejeune and Camp Geiger.  The Veteran, however, has not credibly established such exposure.  Service personnel records reflect that the Veteran underwent basic training in Parris Island, South Carolina from June 1972 to September 1972, and then was stationed at Camp Pendleton, California from October 1972.  Service personnel records do not document that the Veteran ever served at Camp Lejeune or Camp Geiger, and the record does not otherwise show any evidence of such service. The Board finds that the Veteran's service personnel, which appear to be complete and show no evidence of service at Camp Lejeune or Camp Geiger, outweigh the Veteran's assertions of exposure to contaminated water at Camp Lejeune and Camp Geiger.  

At the August 2016 Board hearing, the Veteran asserted that he provided photographs of his basic training class, which according to the Veteran, show service in Parris Island and Camp Geiger.  The Board, however, finds that the photographs presented by the Veteran do not establish such service.  The first page shows eight members of a graduating class of the First Battalion Platoon 165, including the Veteran, who were to have completed training on September 17, 1972.  Similarly, the second page shows members of a military graduation class, including the Veteran.  However, the above-referenced graduation photographs do not indicate in any way that the Veteran served at Camp Geiger or Camp Lejeune.  The third photograph shows a soldier lying on his back on what appears to be a grassy area, with a superimposed notation of "individual combat training Camp Geiger;" however, the soldier's face is obscured.  This photograph is inconclusive as to who is in the picture and where it was taken.  Therefore, it is not evidence that this Veteran was at Camp Geiger, and cannot form the basis of finding that the Veteran was trained or stationed there.  Finally, a fourth page shows three photographs of soldiers marching, with a superimposed notation of "return to Parris Island;" however, there is no indication that the Veteran is in any of these photographs, and there is no credible indication as to where these soldiers were returning from.  Based on the foregoing, the Board accords these photographs no probative value, and finds that the Veteran's service personnel, which appear to be complete and show no evidence of service at Camp Lejeune or Camp Geiger, outweigh the Veteran's assertions that the above-referenced photographs demonstrate exposure to contaminated water at Camp Lejeune and Camp Geiger.

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran was exposed to contaminated water at Camp Lejeune or Camp Geiger, or that his non-Hodgkin's lymphoma is otherwise related to service.  Service connection is therefore denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102; Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for non-Hodgkin's lymphoma is reopened.

Service connection for non-Hodgkin's lymphoma, claimed as due to exposure to contaminated water at Camp Lejeune or adjacent camps, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


